Naus v McInally (2018 NY Slip Op 06345)





Naus v McInally


2018 NY Slip Op 06345


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


890 CA 18-00505

[*1]CHRISTOPHER D. NAUS, PLAINTIFF-RESPONDENT,
vMARY A. MCINALLY, DEFENDANT-APPELLANT. 


MUSCATO, DIMILLO & VONA, L.L.P., LOCKPORT (A. ANGELO DIMILLO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
HOGANWILLIG, PLLC, AMHERST (DIANE R. TIVERON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered September 18, 2017. The order, inter alia, terminated the maintenance obligation of plaintiff as of February 28, 2017. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for the reasons stated in the decision and amended decision at Supreme Court.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court